MEMORANDUM DECISION
                                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                                Apr 29 2016, 8:27 am

this Memorandum Decision shall not be                                     CLERK
regarded as precedent or cited before any                             Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gary L. Griner                                           Gregory F. Zoeller
Mishawaka, Indiana                                       Attorney General of Indiana
                                                         Michael Gene Worden
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alvin Richard,                                           April 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         71A03-1510-CR-1740
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Elizabeth C.
Appellee-Plaintiff                                       Hurley, Judge
                                                         Trial Court Cause No.
                                                         71D08-1211-FC-274



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016         Page 1 of 10
[1]   Alvin Richard appeals his conviction for Class C Felony Burglary,1 arguing that

      there was not probable cause supporting a search warrant, that the destruction

      of physical evidence denied him due process, and that his eight-year sentence

      was inappropriate. Finding that there was probable cause, that he was not

      denied due process, and that the sentence was not inappropriate, we affirm.


                                                     Facts
[2]   In 2012, Sergeant Cynthia Guest of the St. Joseph County Police began

      investigating a string of burglaries taking place in the area. The burglaries were

      often similar in style: they took place at night, and the suspects often took only

      cigarettes. The surveillance tapes revealed more similarities: the burglaries were

      executed by a short, heavy-set man who was often accompanied by a second

      suspect, who was a tall and skinny man. In addition, either a light-colored

      Cadillac or a white Ford Escort appeared in many of the videos. Suspicion

      alighted upon Richard for three reasons: he matched the physical description of

      the suspect; the police pulled him over on three separate occasions near the

      scene of a recent store burglary, although they did not find any evidence of

      criminal activity on those occasions; and his two vehicles matched the two

      vehicles that appeared in many of the surveillance tapes. Sergeant Guest

      applied for, and was granted, a search warrant to place a GPS tracker on

      Richard’s vehicles. The GPS devices were placed in early November 2012.




      1
          Ind. Code § 35-43-2-1.


      Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 2 of 10
[3]   A little more than a week later, the officers who were monitoring the devices

      noticed that Richard’s Cadillac was parked outside of a gas station convenience

      store around 1:30 a.m. Police went to the gas station and saw that the door was

      ajar. The owner of the store arrived, took note of several items that were

      missing, and pulled the store’s surveillance tapes.


[4]   The police stopped Richard on his way home, and arrested him and his

      passenger (a tall and skinny man). After obtaining a search warrant for the

      vehicle, police found a sledge hammer, a pry bar, and clothing that matched

      what was captured on the surveillance tape (including a mask). The officers

      also found two counterfeit dollar bills—the owner of the gas station had taped

      them next to the cash register to help employees spot fake bills.


[5]   On November 13, 2012, the State charged Richard with Class C felony

      burglary. Richard waived his right to trial by jury, and he filed a motion to

      suppress any evidence stemming from the GPS tracking devices. He argued

      that there was not probable cause to issue the warrant that authorized the GPS

      tracker placement, and that the probable cause affidavit contained misleading

      and stale information. After a hearing, the trial court denied Richard’s motion.


[6]   At the August 21, 2015, bench trial, Richard also objected to the admission of

      photographic evidence. The State had already tried and convicted the other

      suspect in the burglaries, and erroneously destroyed the physical evidence after

      that trial. For Richard’s trial, the State presented photographs of the evidence

      that had been destroyed. Richard contended that the State had destroyed


      Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 3 of 10
      exculpatory evidence and that this violated his due process rights. The trial

      court overruled this objection and, following trial, found Richard guilty as

      charged. After a sentencing hearing on October 9, 2015, the trial court

      sentenced Richard to eight years imprisonment, fully executed. Richard now

      appeals.


                                   Discussion and Decision
[7]   Richard has three arguments on appeal: 1) the trial court erred by admitting

      evidence stemming from the placement of the GPS devices, 2) the trial court

      erred by admitting photographs of evidence that had been destroyed, and 3) the

      sentence imposed by the trial court was inappropriate in light of the nature of

      the offense and his character. We will consider each in turn.


                                       I. The GPS Devices
[8]   First, Richard argues that there was not probable cause to believe that evidence

      of criminal activity would be discovered by the placement of the GPS devices.

      He points to the three occasions on which he was pulled over near recent

      burglaries and emphasizes that the police did not discover any inculpatory

      evidence. He contends that this “suggests that a search would not turn up any

      evidence of crime since each previous encounter with Richard following a

      burglary found no evidence of the burglary in his vehicle.” Appellant’s Br. p. 8

      (emphasis original).


[9]   Typically, the admission of evidence is within the sound discretion of the trial

      court, and the decision whether to admit evidence will not be reversed absent a
      Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 4 of 10
       showing of abuse of discretion. Prewitt v. State, 761 N.E.2d 862, 869 (Ind. Ct.

       App. 2002). This occurs when a decision is clearly against the logic and effect

       of the facts and circumstances before the court. Gibson v. State, 733 N.E.2d 945,

       951 (Ind. Ct. App. 2000). But when the trial court’s evidentiary ruling is

       predicated on an issue that impugns the constitutionality of a search and seizure

       of evidence, this raises a question of law, and such questions are reviewed de

       novo. Guilmette v. State, 14 N.E.3d 38, 40 (Ind. 2014).


[10]   Placement of a GPS device on a vehicle constitutes a search. United States v.

       Jones, 132 S.Ct. 945, 949 (2012). In almost all cases involving a GPS device,

       the police must obtain a search warrant. Keeylen v. State, 14 N.E.3d 865, 872-73

       (Ind. Ct. App. 2014), clarified on reh’g, 21 N.E.3d 810 (Ind. Ct. App. 2014).

       Probable cause must exist before a search warrant may be issued. Johnson v.

       State, 32 N.E.3d 1173, 1176 (Ind. Ct. App. 2015). Probable cause exists for

       issuing a search warrant where the facts and circumstances would lead a

       reasonably prudent person to believe that a crime had been committed. Smith v.

       State, 981 N.E.2d 1262, 1271 (Ind. Ct. App. 2013).


[11]   We cannot agree that police lacked probable cause in this case. Richard

       suggests that the warrant was based solely on the observation of the light-

       colored Cadillac “without any more specific information, no make, no specific

       color, no license plate number, [and] no identifying characteristics to

       distinguish the vehicle. . . .” and that thousands of vehicles match this

       description. Appellant’s Br. p. 9. Richard is certainly correct that if the police

       only had information regarding the color and manufacturer of a vehicle seen

       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 5 of 10
       near a crime, they would not have probable cause to place GPS trackers on

       every such vehicle in the area.


[12]   But this is not the only fact linking Richard to criminal activity. We have

       stressed that probable cause is a fluid concept that must be evaluated based on

       the facts of each case. Bennett v. State, 5 N.E.3d 498, 506 (Ind. Ct. App. 2014).

       Richard matched the physical description of the suspect, observed either by

       witnesses or surveillance tape, for more than ten smash-and-grab robberies.

       Moreover, Richard was observed by police on at least three separate occasions

       near the scene of recent burglaries, all at different convenience stores. Finally,

       both of Richard’s vehicles were seen in surveillance tapes. Such a confluence of

       facts would lead a reasonably prudent person to believe that Richard was

       involved in criminal activity, and the police acted appropriately to use a GPS

       pursuant to a search warrant. Richard’s argument to the contrary—that the

       police had to let him continue to commit burglaries until he forgot his mask,

       parked his car with the license plate toward the surveillance camera, or was

       caught in the act—is simply unavailing.


                                    II. Evidence Destruction
[13]   Richard next argues that the State’s destruction of physical evidence compels a

       reversal. We first note that it was clearly error to destroy evidence. Indiana

       Code section 35-33-5-5(a) mandates that “all items of property seized by any

       law enforcement agency as a result of an arrest, search warrant, or warrantless

       search, shall be securely held by the law enforcement agency under the order of


       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 6 of 10
       the court trying the cause. . . .” The question is what remedy, if any, Richard is

       entitled to.


[14]   Richard frames his argument as a claim that the trial erred by admitting

       photographs of the evidence in lieu of the destroyed evidence. But he makes no

       argument that the photos were inherently inadmissible: he does not claim that

       they were unduly prejudicial, or irrelevant, or barred by any rule of evidence.

       Rather, his claim is that the destruction of the evidence mandates a finding that

       his due process rights were violated.


[15]   To establish a due process violation, Richard must show either that the

       evidence was “material exculpatory evidence” (rather than merely “potentially

       useful evidence”) or that the State acted in bad faith to destroy it. Blanchard v.

       State, 802 N.E.2d 14, 26-27 (Ind. Ct. App. 2004). To constitute material

       exculpatory evidence, the “evidence must both possess an exculpatory value

       that was apparent before the evidence was destroyed, and be of such a nature

       that the defendant would be unable to obtain comparable evidence by other

       reasonably available means.” California v. Trombetta, 467 U.S. 479, 489 (1984).

       Where destroyed evidence could only have been subjected to tests, the results of

       which might have exonerated the defendant, the evidence is merely potentially

       useful. State v. Durrett, 923 N.E.2d 449, 453 (Ind. Ct. App. 2010).


[16]   Richard argues that the evidence was exculpatory because one sweatshirt

       collected by the police was different in color than what was captured on

       surveillance tape. But the factfinder was able to view both the tape and a


       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 7 of 10
       photograph of the sweatshirt to determine whether there was a discrepancy in

       the color. Moreover, Richard was tracked by GPS to the scene of a burglary

       and then found with items stolen from the burglarized store; clearly, the precise

       color of a sweatshirt appearing on surveillance tape would not exculpate him.


[17]   Richard is correct that the destroyed evidence was potentially useful in that the

       pry bar and sledge hammer could have been tested to demonstrate whether or

       not they were used in the burglary. Therefore, the inquiry turns to whether the

       State acted in bad faith. Richard must show more than simple bad judgment or

       negligence; he must show conduct that implies the conscious doing of wrong

       because of dishonest purpose or moral obliquity. Land v. State, 802 N.E.2d 45,

       52 (Ind. Ct. App. 2004).


[18]   Richard points to a letter written by the prosecutor’s office to the police

       department, which requested that the evidence not be destroyed. He argues

       that since the police destroyed the evidence anyway, they acted in bad faith.


[19]   We disagree: this is clearly a case of negligence rather than moral obliquity.

       The police destroyed the evidence after the conclusion of the trial of the other

       burglar. In fact, the letter from the prosecution demonstrates the absence of bad

       faith, rather than its presence; there was no conscious plan by the State to

       eliminate the evidence, it happened due to miscommunication and mistake. In

       sum, we find no error, constitutional or otherwise, in the admission of this

       evidence.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 8 of 10
                                       III. Rule 7(B) Review
[20]   Richard received the maximum sentence available for Class C felony burglary:

       eight years executed. Ind. Code § 35-50-2-6(a). The advisory sentence for that

       crime is four years. Id. He argues that his sentence is inappropriate.


[21]   Indiana Appellate Rule 7(B) provides, “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” The principal role of such review is to

       attempt to leaven the outliers, but not to achieve a perceived “correct” sentence.

       Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). Sentencing is principally a

       discretionary function in which the trial court’s judgment should receive

       considerable deference. Id. at 1222.


[22]   Turning to Richard’s offense, we will concede that this particular crime was not

       the worst of the worst. Richard broke into a gas station and stole money. If we

       were only to consider the nature of the offense, a maximum sentence would

       give us pause.


[23]   But we must also consider Richard’s character. Richard has an extensive

       criminal history: he has four felony convictions and nine total convictions, not

       to mention an extensive juvenile criminal history. Among his previous offenses

       were robberies and burglaries. The present offense occurred not long after he

       was released from parole for another crime. Despite repeated chances to turn

       his life around and cease his criminal endeavors, Richard continued to

       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 9 of 10
       burglarize businesses. Richard points to the several years leading up to his trial

       in which he obtained a job and stayed out of trouble—but this was only done

       after he was charged with the present felony, and is not necessarily indicative of

       what he would have been doing otherwise.


[24]   Considering both the nature of the offense and Richard’s character, we cannot

       say that the sentence imposed by the trial court is inappropriate.


[25]   The judgment of the trial court is affirmed.


       May, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 71A03-1510-CR-1740 | April 29, 2016   Page 10 of 10